Title: [Diary entry: 1 January 1787]
From: Washington, George
To: 

[Monday 1st.] Mercury at 55 in the Morning—67 at Noon and 58 at Night. But little wind and that southerly—very warm. Morning foggey—flying vapour rather than a standing fog. Went to the Plantation of Jno. Robinson to have his Stock of Horses & Cattle appraised to me. Colo. McCarty on my part and Mr. Lund Washington on his valued them—as follow 



£
s
d


A Black (or dark brown) Mare about 14 hands high—no white but a long switch tail and supposed to be 9 years old.
}
9
0
0


With a sorrel horsecolt of last spring—a long narrow blaze—a little white on the upper lip and 2 White hind feet


A Bla. Mare. No white except a few gray hairs on her nose abt. 13½ hands high 6 yrs. old
}
6
0
0


A bla. horse colt—last Spring no white but a small snip on the nose


A Sorrel Mare blazed face off hind foot white abt. 14 hands high 7 years old
}
11
10
0


A Sorrel Mare colt. 1 year old—blaze in the face


A Sorrel horse Colt of this Spring blaze in the face white rd. the hoofs both hers


A Sorrel Stallion—a blaze face—2 hind feet & off fore foot white—13½ hds. high & 6 years old
}
5
0
0


A Sorrel horse with a kd. of blaze & snip in one 2 hind feet white—Thin & badly made. 13½ hds. high and 7 years old
}
4
10
0



A Dark bay horse (Stallion) one hind foot near one white—4 next Spg. 13½ hands high.
}
5
10
0


A Sorrel two years old horse Colt—long Star & white Nose
}
3
0
0


11. in all amountg. to

£44
.10
—


Cattle






1 Brindle Bull. 3 yrs. next Sprg.

4
0
0





1 Red
}
Oxen


1 Brindle & pied




12
0
—


1 Brindle & White Steer unbroke

4
—



1 Bla. Cow—White Belly—& red Yearlg. Bull Calf
}
4
—



1 Bla. Cow & bla. Bull Calf

4
—



1 Brindle Cow & brind. B. Calf

4
—



1 Red Cow & pied bull Calf

4
—



1 Brindle Cow with white belly & red calf with wh. belly
}
4
—



1 Brindle hiefer with calf

2
10
—


15 head in all amt.

£42
.10



11 horses as above

44
.10



Total

£87
.


 For the payment of the Sum on the other side viz. £87 I passed my Certificate payable to Mrs. French. Besides the above 20 bushls. of Wheat sowed on the Plantation, and putting it in, was valued by the aforementioned Gentlemen at 7/6 pr. Bushel; for  Bushels I am to pay Thos. Pool. It being wet where James Lawson was ditching, I ordered him to quit & go to that part where he had left off the  of Decr. last & to continue that ditch up to the road by the bridge. Began to Plow in Field No. 1 at Dogue run to day 4 plows for Barley &ca. & to prepare the fencing for field No. 4. at the same place. Also begun with the Muddy hole people to Hoe the ground on the right of the road (going out) at the Home House for Corn. Colo. McCarty and Mr. Lund Washington came home with me to dinner. Found the wife of the latter & Colo. White and a Mr. West the two last of whom stayed all Night. The rest went away in the evening. 